Citation Nr: 0201460	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  98-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986 and from May 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for asthma.  

A review of the record discloses that a statement of the case 
dated in August 1998 addressed the issue of reimbursement of 
unauthorized medical expenses.  In July 1999, the RO noted 
that a substantive appeal had not been filed.  In addition, 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was addressed in a supplemental statement of the 
case dated in January 1999.  However, in a statement dated 
the following month, the veteran withdrew his appeal on this 
matter.  Accordingly, this decision is limited to the issue 
set forth on the preceding page.

Finally, the Board observes that the veteran was scheduled to 
testify at a hearing at the RO in November 2001.  However, he 
failed to report for the hearing.


FINDING OF FACT

The veteran's asthma is manifested by use of inhalers and 
pulmonary function study findings of FEV-1 greater than 55 
percent.


CONCLUSION OF LAW

A rating in excess of 60 percent for asthma is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
duty of the Department of Veterans Affairs (VA) to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to his asthma.  

The record discloses that the November 1997 rating decision 
provided the veteran with the reasons and bases for the 
continuance of the 60 percent evaluation for asthma.  The 
June 1998 statement of the case and the January 1999, October 
2000 and February 2001 supplemental statements of the case 
provided the veteran with the applicable criteria for asthma, 
which showed the symptoms for a higher evaluation.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Virginia 
Department of Veterans Affairs.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

By rating decision dated in October 1991, the RO granted 
service connection for asthma, and assigned a 30 percent 
evaluation.  Subsequently, based on the receipt of additional 
evidence, including the report of a VA examination in 
September 1993, the RO, in a rating action dated in October 
1993, increased the evaluation for asthma to 60 percent, 
effective September 1993.  That rating has remained in effect 
since that time.

The veteran submitted a claim for an increased rating for 
asthma in March 1997.

The veteran was afforded a VA respiratory examination in June 
1997.  It was noted that he had originally been prescribed 
Prednisone and, after being weaned off that, he was placed on 
two inhalers.  He related that his last flare-up was two 
weeks earlier during hot weather.  He described daily 
shortness of breath that was relieved with the inhalers.  A 
chest X-ray study revealed a slight increase in interstitial 
markings with no focal infiltrate.  A pulmonary function 
study was associated with the examination report.  It showed 
that FEV1 was 78.4 percent of predicted before bronchodilator 
and FEV1/FVC was 78 percent.  It was interpreted as revealing 
that a restrictive defect might be present.  The diagnosis 
was bronchial asthma.  

The veteran was hospitalized by the VA for unrelated 
complaints in February 1998.  On examination, the lungs were 
clear to auscultation on both sides.  The pertinent diagnosis 
was asthma.

Another VA examination was conducted in August 1998.  The 
veteran complained of a cough that sometimes produced a 
yellowish sputum (2+ cups per day), with no blood.  He stated 
that he had shortness of breath after walking one to two city 
blocks, depending on weather and occasional shortness of 
breath at rest.  He claimed that he had asthma attacks five 
to six times weekly or sometimes more often.  Between his 
asthma attacks, he reported that he sometimes had shortness 
of breath.  He maintained that his asthma attacks were set 
off by heat, varying weather conditions, fumes, dust or high 
stress levels with daily attacks two or more times a day.  It 
was noted that he was taking Prednisone and two inhalers.  He 
also indicated that bedrest had been prescribed on two 
occasions in the previous year.  

An examination of the veteran's lungs was remarkable for 
bilateral wheezing in the entire lung fields.  A pulmonary 
function study showed that FEV1 was 165 percent of predicted 
and FEV1/FVC was 59 percent.  It was indicated that the test 
showed moderate obstructive lung disease with mild 
improvement after bronchodilator.  The diagnosis was 
extrinsic and intrinsic asthma with significant ongoing 
symptoms.

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  In June 1998, the 
veteran contacted the clinic by telephone and stated that his 
asthma had been acting worse over the previous few days and 
waking him up at night.  He indicated that he was not sure 
his inhaler was working.  He reported that he was having to 
repeat inhalers sometimes three times to get the asthma under 
control.  The veteran was seen the following day and reported 
that he was having near daily attacks of asthma.  He had a 
cough that was productive of green sputum.  On examination, 
breath sounds were decreased, but there was no audible 
wheezing.  In May 1999, the veteran complained of some 
tightness in his breath.  An examination of the lungs showed 
decreased breath sounds, but no wheezing.  The assessment was 
asthma.

The veteran was hospitalized by the VA in June 2000.  A CT 
scan of the chest revealed what was believed to represent 
pleural effusion.  A chest X-ray study disclosed a right 
pleural effusion.  The pertinent diagnosis was bronchial 
asthma.

A VA respiratory examination was conducted in August 2000.  
The veteran reported that he had missed five or six days of 
work in the previous year for breathing problems.  It was 
indicated that he did not play sports or do yard work.  He 
described having a daily cough in the morning with 
intermittent production.  He stated that his symptoms of 
dyspnea were much worse in the summer with humid weather.  He 
listed the medications he was taking and it included an 
inhaler.  He did not mention that he was taking any steroids.  
An examination revealed no cyanosis of the lips and no 
clubbing of the nails.  The chest was symmetrical with full 
and equal expansion.  There were distant breath sounds 
without wheezes or rhonchi.  Chest percussion revealed a 
somewhat flat note, but was equal throughout.  The diagnosis 
was reactive airway disease.

A pulmonary function study was conducted by the VA in 
September 2000.  FEV1 was 63 percent of predicted pre-
bronchodilator and FEV1/FVC was 75 percent pre-
bronchodilator.  Post-bronchodilator, FEV1 was 77 percent of 
predicted and FEV1/FVC was 83 percent.  The impression was 
mild obstructive ventilatory defect.  It was stated that 
there was a mild restrictive ventilatory defect.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 100 percent evaluation may be assigned for bronchial asthma 
when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC 
is less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Where FEV-1 is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation may be assigned.  

The veteran has been examined by the VA three times during 
the course of his appeal.  In this regard, it is significant 
to observe that the results of the pulmonary function studies 
that have been conducted all fail to support an increased 
rating.  The Board acknowledges that, at times in the past, 
the veteran has required steroids for relief of his asthma 
symptoms.  However, there is no indication in the record that 
he his asthma requires even intermittent courses of steroids.  
The Board also notes that frequent treatment for asthma is 
not necessary.  The Board concludes, therefore, that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his asthma.  Accordingly, the Board finds that the weight of 
the evidence is against the claim for an increased rating for 
asthma. 

In addition, the clinical presentation of the asthma is 
neither unusual or exceptional as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2001).  The record does not reflect 
frequent periods of hospitalization due to asthma or 
interference with employment to a greater degree than that 
contemplated by the regular schedular standards which are 
based on average impairment of employment.  The Board finds, 
accordingly, that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased rating for asthma is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

